*319
OPINION OF THE COURT.

Hugh A. Corrigan, J.
The affidavit in this case reads, outside of the preliminaries, that “one Charles Denny, Pult H. Baker, and Basil Kalashnikoff did congregate with others on the sidewalk at 158 Euclid Avenue, in the City of Cleveland, thereby causing a breach of the peace occasioned by the serious annoyance to pedestrians and then and there refusing to move when ordered to do so by the one Henry Koch, Badge Number 1694, a member of the Cleveland Police Department, in violation of Section 13.0941 of the Codified Ordinances of the City of Cleveland,” and the further usual language of the affidavit and the usual signatures.
In this particular case, taking the testimony of the evidence of the City of Cleveland, we have a situation in which the officers came on a crowd of people. The testimony shows *320that there was a difference in the estimates of the crowd, bnt there was a crowd of people at 158 Euclid Avenue and these three defendants were part of that crowd. A fourth man was preaching or talking and the three men were part of the crowd, and were in charge of the crowd. The officers went over and discussed the situation with Mr. Baker, who, after twice being told to disburse the crowd, did indicate that the meeting was over. And after that he started preaching again, which appeared to be, at least to the officer in the immediate vicinity there, quoting the Bible. But with all of this testimony I have not heard any testimony that there was a breach of the peace, that there was any violence or intended violence.
“A breach of the peace is a public offense done by violence or one causing or likely to cause an immediate disturbance of public order.”
There is no testimony that there was such a breach of the peace.
“* * * the offense of disturbing the public peace or tranquility enjoyed by the citizens of a community” is another definition of breach of the peace.
“* * * a disturbance of public order by an act of violence, or by any act likely to produce violence * * *”
There is nothing in this testimony that indicates any of the facts which would be a breach of the peace. Mere inconvenience to pedestrians is not a breach of the peace.
Therefore, I will honor your motion. Motion granted and the defendants are discharged.